        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

VALERO MARKETING AND             §              NO. 5:19-CV-328-DAE
SUPPLY COMPANY,                  §
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
UNITED STATES OF AMERICA,        §
                                 §
           Defendant.            §
________________________________ §

   ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT

              The matter before the Court is Plaintiff Valero Marketing and Supply

Company’s (“Valero”) Motion for Partial Summary Judgment. (Dkt. # 44.)

Pursuant to Local Rule CV-7(h), the Court finds this matter suitable for disposition

without a hearing. After careful consideration of the memoranda filed in support

of and in opposition to the motion, the Court, for the following reasons, GRANTS

the motion.

                                  BACKGROUND

              On April 1, 2019, Valero filed suit in this Court against the

Government. (Dkt. # 1.) Valero sought a tax refund of over $121 million for the

first quarter of the tax year 2015 (“disputed tax period”). (Id.) According to

Valero, on April 30, 2015, it timely filed a Quarterly Federal Excise Tax Return
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 2 of 8




(“Form 720”) for the disputed tax period—January 1, 2015, through March 31,

2015—with the Internal Revenue Service (“IRS”). The Form 720 reported a total

26 U.S.C. § 4081 (“section 4081”) fuel excise tax in the amount of $565,025,097

for the disputed tax period, which Valero timely paid.

             Several years later, on April 26, 2018, Valero filed an Amended

Quarterly Federal Excise Tax Return (“Form 720X”) for the disputed tax period

with the IRS, claiming a refund of the section 4081 fuel excise tax in the amount of

“$4.00 Plus,” plus statutory interest. Valero contends this refund claim is based on

Alternative Fuel Mixture Credits (“AFMC”) that it had not previously claimed on

its original Form 720 for the disputed tax period. Specifically, pursuant to

26 U.S.C. § 6426, Valero sought an AFMC for those fuels it sold that were mixed

with: (1) compressed or liquified gas derived from biomass; (2) liquid fuel derived

from biomass; or (3) butane, a type of liquified petroleum gas (“LPG”). (Id.)

             On April 1, 2019, Valero filed this suit on the basis that more than six

months had passed since it filed the Form 720X seeking the refund, and that the

IRS neither paid nor denied the refund request for the disputed tax period. (Dkt.

# 1.) Valero argued that it was entitled to a refund for the overpayment it made to

the IRS, but the Government refused to recognize that several substances qualify as

“alternative fuels” for tax credit purposes. (Id.)




                                           2
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 3 of 8




             On July 31, 2020, the Court granted the Government’s motion for

partial judgment on the pleadings, dismissing Valero’s refund claims for butane

and liquified gas derived from biomass based on a retroactive change to § 6426(e).

(Dkt. # 38.) Thus, the only outstanding claim is Valero’s refund claim for blending

liquid fuel derived from biomass with taxable fuel during the disputed tax period.

(See id.) After the dismissal of the other claims, the parties engaged in discovery

regarding this remaining claim; on December 28, 2020, the parties entered into a

Stipulation of facts, stating among others that:

      6. During the Disputed Tax Period and at other times, [Valero]
      purchased from Diamond Green Diesel, LLC (“DGD”) certain fuels
      that DGD derived from biomass (as the term “biomass” is defined in
      section 45K(c)(3)).

      7. During the Disputed Tax Period, [Valero] blended 2,957,267.740
      gallons of “liquid fuel derived from biomass” (as that phrase is used in
      section 6426(d)(2)(G)) with taxable fuel and sold the resulting mixtures
      for use as a fuel. Accordingly, during the Disputed Tax Period, [Valero]
      used 2,957,267.740 gallons of “liquid fuel derived from biomass” (as
      that phrase is used in section 6426(d)(2)(G)) in producing alternative
      fuel mixtures for sale or use in [Valero]’s trade or business, all within
      the meaning of section 6426(e).

(Dkt. # 43.) On January 14, 2021, Valero filed the instant motion for partial

summary judgment on the sole remaining refund claim in this case. (Dkt. # 44.)

Valero seeks judgment in the amount of $1,478,633.87 regarding this claim. (Id.)

On January 28, 2021, the Government filed a response to Valero’s motion. (Dkt.

# 45.) On February 2, 2021, Valero filed a reply. (Dkt. # 46.)

                                          3
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 4 of 8




                                APPLICABLE LAW

             “Summary judgment is appropriate only if ‘there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’”

Vann v. City of Southaven, 884 F.3d 307, 309 (5th Cir. 2018) (citations omitted);

see also Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists when the

‘evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Bennett v. Hartford Ins. Co. of Midwest, 890 F.3d 597, 604 (5th Cir.

2018) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986)). “The

moving party ‘bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.’” Nola Spice Designs,

LLC v. Haydel Enter., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

             “Where the non-movant bears the burden of proof at trial, ‘the movant

may merely point to the absence of evidence and thereby shift to the non-movant

the burden of demonstrating . . . that there is an issue of material fact warranting

trial.’” Kim v. Hospira, Inc., 709 F. App’x 287, 288 (5th Cir. 2018) (quoting Nola

Spice Designs, 783 F.3d at 536). While the movant must demonstrate the absence

of a genuine issue of material fact, it does not need to negate the elements of the

nonmovant’s case. Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017)

                                           4
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 5 of 8




(quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1076 n.16 (5th Cir. 1994)). A

fact is material if it “might affect the outcome of the suit.” Thomas v. Tregre,

913 F.3d 458, 462 (5th Cir. 2019) (citing Anderson, 477 U.S. at 248).

             “When the moving party has met its Rule 56(c) burden, the

nonmoving party cannot survive a summary judgment motion by resting on the

mere allegations of its pleadings.” Jones v. Anderson, 721 F. App’x 333, 335 (5th

Cir. 2018) (quoting Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010)).

The nonmovant must identify specific evidence in the record and articulate how

that evidence supports that party’s claim. Infante v. Law Office of Joseph

Onwuteaka, P.C., 735 F. App’x 839, 843 (5th Cir. 2018) (quoting Willis v. Cleco

Corp., 749 F.3d 314, 317 (5th Cir. 2014)). “This burden will not be satisfied by

‘some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.’” McCarty v.

Hillstone Rest. Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017) (quoting Boudreaux v.

Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)). In deciding a summary

judgment motion, the court draws all reasonable inferences in the light most

favorable to the nonmoving party. Wease v. Ocwen Loan Servicing, LLC,

915 F.3d 987, 992 (5th Cir. 2019).

             Additionally, at the summary judgment stage, evidence need not be

authenticated or otherwise presented in an admissible form. See Fed. R. Civ. P.

                                          5
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 6 of 8




56(c); Lee v. Offshore Logistical & Transp., LLC, 859 F.3d 353, 355 (5th Cir.

2017). However, “[u]nsubstantiated assertions, improbable inferences, and

unsupported speculation are not sufficient to defeat a motion for summary

judgment.” United States v. Renda Marine, Inc., 667 F.3d 651, 655 (5th Cir. 2012)

(quoting Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003)).

                                     ANALYSIS

             Valero moves for summary judgment on its only remaining refund

claim for mixing liquid fuel derived from biomass with taxable fuel on the basis

that the parties have stipulated the material facts and thus there remain no issues of

material fact. (Dkt. # 44.) Valero contends that during the disputed tax period,

pursuant to the parties’ Stipulation, Valero blended 2,957,267.740 gallons of

alternative fuel (in the form of liquid fuel derived from biomass) with taxable fuel

and sold the resulting mixtures for use as a fuel. (Id.) Valero maintains the parties

further stipulated that Valero used those 2,957,267.740 gallons of liquid fuel

derived from biomass in producing alternative fuel mixtures for sale or use in

Valero’s trade or business. (Id.) And, according to Valero, the parties also

stipulated that Valero was properly registered under section 4101 for the entirety of

the disputed tax period and that it timely filed the April 2018 Form 720X—which

Valero asserts this Court has already concluded constitutes a valid formal

administrative refund claim. (Id.)

                                          6
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 7 of 8




             In response, the Government states that it does not dispute the

stipulated facts on which Valero’s motion is based, but only disputes the motion on

the basis that Valero’s administrative claim for refund is deficient and deprives this

Court of jurisdiction. (Dkt. # 45.) While recognizing that the Court has already

ruled on this issue (Dkt. # 21), the Government asks the Court to reconsider its

order finding that Valero complied with the applicable statutory and regulatory

requirements for filing a formal administrative claim for refund. (Dkt. # 45.)

             Because the Government’s response simply rehashes the same

arguments it made in support of its motion to dismiss—which the Court has

already rejected—the Court finds no basis to reconsider its order. (See Dkt. # 21 at

7–19.) Accordingly, because there are no genuine issues of material fact, the Court

will grant Valero’s motion for summary judgment on its sole remaining refund

claim for blending liquid fuel derived from biomass with taxable fuel during the

disputed tax period. (Dkt. # 44.)

                                    CONCLUSION

             In light of the foregoing, the Court GRANTS Valero’s Motion for

Partial Summary Judgment. (Dkt. # 44.) The Court ORDERS that the Clerk of

Court enter JUDGMENT in favor of Valero on its liquid fuel derived from

biomass claim for the first quarter of 2015 in the amount of $1,478,633.87, plus

interest thereon as allowed by law. The Court has already dismissed Valero’s

                                          7
        Case 5:19-cv-00328-DAE Document 47 Filed 04/21/21 Page 8 of 8




claims based on (1) mixtures of butane and taxable fuel, and (2) mixtures of

liquified gas derived from biomass and taxable fuel.1 (See Dkt. # 38.) Given the

Court’s previous dismissal of those claims, there are no claims remaining for this

Court to adjudicate and the case should be CLOSED.

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, April 21, 2021.




                                           ______________________________________
                                           David Alan Ezra
                                           Senior United States District Judge




1
 Valero has expressly reserved its right to appeal the dismissal of these claims.
(See Dkt. # 44 at 5.)
                                          8
